Citation Nr: 0421976	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  01-05 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether a December 1979 rating decision denying 
entitlement to compensation under 38 U.S.C. § 1151 for 
mandibular prognathis should be revised or reversed based on 
clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than March 28, 
1994, for the award of compensation under 38 U.S.C. § 1151 
for mandibular prognathis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956 and from August 1960 to December 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision in which 
the Louisville, Kentucky, Regional Office (the RO) of the 
Department of Veterans Affairs (VA) granted compensation 
under 38 U.S.C. § 1151 for mandibular prognathis, and 
assigned a 10 percent rating therefor, effective as of March 
28, 1994.  The veteran thereafter indicated disagreement both 
with the assignment of that specific effective date, and the 
amount of compensation awarded.  The matter of the amount of 
compensation was thereafter resolved to the veteran's 
satisfaction, according to statements he has submitted to VA; 
however, he has continued to indicate disagreement with the 
effective date of March 28, 1994.  He has alleged both that a 
prior denial by the RO in December 1979 of his claim of 
entitlement to compensation under 38 U.S.C. § 1151 for 
mandibular prognathis was clearly and unmistakably erroneous, 
and that the evidence demonstrates that a date earlier than 
March 28, 1994, is appropriate.


FINDINGS OF FACT

1.  The RO's December 1979 denial of the veteran's claim for 
VA compensation under 38 U.S.C. § 1151 for mandibular 
prognathis was supported by the evidence then of record and 
was consistent with the law and regulations then in effect.

2.  The veteran was notified of the RO's December 1979 denial 
of entitlement to compensation under 38 U.S.C. § 1151 for 
mandibular prognathis, and of appellate rights and 
procedures, and did not indicate disagreement therewith 
within one year.  

3.  The RO's December 1979 decision is final.

4.  Subsequent to the expiration of the one-year period in 
which to indicate disagreement with the RO's December 1979 
decision, the veteran next filed a claim of entitlement to 
compensation or benefits for jaw impairment on March 28, 
1994.


CONCLUSIONS OF LAW

1.  A December 1979 rating decision denying entitlement to 
compensation under 38 U.S.C. § 1151 for mandibular prognathis 
was not clearly and unmistakably erroneous and cannot be 
revised or reversed based on CUE.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2003).

2.  Entitlement to an effective date earlier than March 28, 
1994, for the award of compensation under 38 U.S.C. § 1151 
for mandibular prognathis is not shown.  38 U.S.C.A. 
§§ 5101(a), 5110(a), (c) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.400(i)(1), (q)(1)(ii) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether a December 1979 rating decision denying entitlement 
to compensation under 38 U.S.C. § 1151 for mandibular 
prognathis was clearly and unmistakably erroneous

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to requests for revision of a final decision based 
on CUE because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence.  Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 
7 (July 6, 2001) (VA does not have "a duty to develop" in a 
CUE case because "there is nothing further that could be 
developed"); see also Livesay v. Principi, 14 Vet. App. 324, 
326 (2001) (Ivers, J., concurring) (noting that, during oral 
argument in Holiday v. Principi, 14 Vet. App. 280 (2001), 
counsel for VA made ill-advised concessions with respect to 
the broad applicability of VCAA).

The basic facts in this case are as follows.  On April 1, 
1974, the veteran, while hospitalized at a VA facility for 
treatment of a skeletal jaw deformity consistent with 
mandibular prognathism with an anterior dental crossbite, 
underwent a bilateral mandibular osteotomy with teeth 
extraction times two.  The hospitalization summary shows that 
he was released from the hospital on April 5, 1974, following 
an unremarkable post-operative course.  In April 1979, he 
filed a claim for a "broken jaw," which he alleged "was 
done in VA hospital....I have not been same since then.  This 
done 1974-75."  The RO, in a rating action dated December 
14, 1979, denied entitlement to service connection for a 
broken jaw due to VA treatment, finding that the corrective 
surgery he underwent in April 1974 was elective and did not 
result in a broken jaw.

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior determination will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision that constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that an adjudication had improperly weighed 
and evaluated the evidence can never rise to the stringent 
requirements that constitute CUE.  Similarly, neither can 
broad or vague allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error," give rise to CUE.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Failure to 
address a specific regulatory provision constitutes harmless 
error unless the outcome of the decision would have been 
manifestly different.  Id., at 44.

A three-pronged test is used to determine whether CUE is 
present in a prior determination:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied"; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The veteran has alleged that the rating action of December 
14, 1979, in which the RO denied entitlement to compensation 
under 38 U.S.C. § 1151 for mandibular prognathis, was clearly 
and unmistakably erroneous.  It is noted that such 
compensation was thereafter granted by VA, effective March 
28, 1994.  (The question of whether this is the appropriate 
effective date, as a matter separate and distinct from 
whether the December 1979 rating decision was clearly and 
unmistakably erroneous, is discussed below.)  Beyond making 
note of that fact, the veteran has not in essence set forth 
any specific allegations of error of fact or law.  On this 
basis alone, his claim must be denied.

Nevertheless, the Board notes that there is no indication in 
this case that the correct facts were not before the RO in 
December 1979; the surgical record and the hospitalization 
summary were both reviewed and considered by the RO.  Neither 
of these records reference any untoward result or impairment 
caused by the surgery; to the contrary, they indicate that 
recovery was uneventful and show no subsequent complications 
or treatment.  Likewise, there is no indication that the 
correct law was not considered by the RO in December 1979; 
the rating decision clearly references 38 U.S.C. § 351 (now 
codified at § 1151).  There is, in fact, no evidence of any 
"error," and in the absence of a claim by the veteran that 
a specific error was committed by the RO in December 1979, no 
such error can possibly be identified.  The Board also notes 
that compensation under § 1151 was ultimately granted based 
on an opinion rendered by a medical specialist many years 
following the rating decision challenged.

Thus, the veteran has not articulated with any degree of 
specificity what the alleged error in the rating decision 
was.  His allegations of CUE at best amount to no more than a 
claim that the evidence was improperly weighed and evaluated.  
As noted above, any such difference of opinion fails to rise 
to the level of CUE and cannot provide a basis for finding 
that a decision was clearly and unmistakably erroneous.  
Review of the pertinent records does not show that VA failed 
to apply all relevant laws and regulations or that any 
failure on its part to do so would have changed the outcome 
of the decisions challenged.  The Board therefore concludes 
that there was no clear and unmistakable error in the 
December 1979 rating decision, and the appeal of this issue 
must be denied.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Entitlement to an effective date earlier than March 28, 1994, 
for the award of compensation under 38 U.S.C. § 1151 for 
mandibular prognathis

The veteran is seeking entitlement to an effective date 
earlier than March 28, 1994, for the award of compensation 
under 38 U.S.C. § 1151 for mandibular prognathis.  In 
essence, it is contended that he first filed a claim of for 
such compensation in 1979, and that, following the denial of 
that claim in December 1979, he submitted a notice of 
disagreement (NOD).

The VCAA

The Board has given consideration to the provisions of the 
VCAA with regard to this claim.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  The 
statutory and regulatory provisions pertaining to VA's duty 
to notify/assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim").

In the instant case, the pertinent facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of entitlement to compensation (in 
this instance, entitlement to compensation under 38 U.S.C. 
§ 1151).  As explained below, the issue of whether he is 
entitled to an earlier effective date for such compensation 
is dependent upon whether a claim for service connection for 
those disabilities was filed prior to March 28, 1994.  That 
determination is dependent on the documents and evidence 
received by the VA prior to the initiation of the veteran's 
current appeal.  VA has no further duty, therefore, to notify 
him of the evidence needed to substantiate this claim or to 
assist him in obtaining evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the effective date claim before the Board 
at this time.  See Dela Cruz, 15 Vet. App. at 149; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In any event, the RO included with the supplemental statement 
of the case issued in January 2002 the requirements of the 
VCAA, including the responsibilities of the VA and the 
veteran with respect to obtaining evidence.  The veteran was 
also furnished with a letter to this effect from the RO in 
April 2001.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim for an earlier effective date.  The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony; 
he initially requested a hearing before the Board, but 
subsequently chose instead a hearing before a representative 
of the RO.  The veteran's representative has submitted 
written argument on the veteran's behalf.

There is no indication that there is other available evidence 
pertaining to the veteran's claim of entitlement to an 
earlier effective date for the award of compensation under 
38 U.S.C. § 1151 for mandibular prognathis that have not been 
obtained.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Accordingly, the Board will proceed to 
a decision on the merits.

Pertinent law and regulations

Effective dates - in general

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 U.S.C.A. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation by reason of section 
1151 shall bee the date such inujury or aggravation was 
suffered if an application therefor is received within one 
year from such date.  38 U.S.C.A. § 5110(c).  Otherwise, it 
will be the date of receipt of the claim.  38 C.F.R. 
§ 3.400(i)(1).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  A veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Analysis

The veteran contends that he first filed for compensation 
under 38 U.S.C. § 1151 for mandibular prognathis in 1979, and 
that, after the denial of his claim by the RO in December 
1979, he indicated disagreement with that decision.  Review 
of the claims file reflects that the RO denied entitlement to 
compensation under 38 U.S.C. § 1151 for mandibular prognathis 
in December 1979.  The veteran was notified of this decision 
and of appellate rights and procedures by means of a letter 
from the RO dated December 13, 1979.  Review of the veteran's 
claims file does not reflect that he submitted a notice of 
disagreement or otherwise indicated disagreement with the 
RO's adverse decision within one year (that is, by December 
13, 1980).

On March 28, 1994, the RO received a request on behalf of the 
veteran that he be awarded "service connection for residuals 
of a broken jaw."  This claim was characterized by VA as one 
in which the veteran sought entitlement to compensation under 
38 U.S.C.A. § 1151 for mandibular prognathis.  Following 
Board remand of this claim in December 1997, the veteran 
underwent VA dental examination in February 1998, wherein the 
examiner found that the surgery in "1994" (sic) caused 
nerve damage.  In April 1999, the RO granted compensation for 
mandibular prognathis pursuant to 38 U.S.C. § 1151.

As determined above, the December 1979 rating decision in 
which entitlement to compensation for mandibular prognathis 
was denied was not clearly and unmistakably erroneous.  This 
rating decision cannot be attacked on that basis.  It remains 
for the Board to determine, however, whether this decision 
was final; that is, the Board must ascertain whether the 
veteran indicated timely disagreement with that decision, as 
he has claimed, or whether it is a final decision.  

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing satisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction, and initiates the appellate 
process.  38 C.F.R. § 20.201.  When a notice of disagreement 
is not submitted within one year from the date of notice of 
the adverse decision, that decision becomes final.  38 C.F.R. 
§ 20.302.  A final decision can only be reopened upon receipt 
of new and material evidence.  38 C.F.R. § 3.156.  When a 
benefit is awarded following the reopening of a claim, the 
appropriate effective date for that award is the date of 
receipt of the new claim, or the date that entitlement arose, 
whichever date is later.  38 C.F.R. § 3.400(q)(1)(ii).  

If, as the veteran contends, he indicated disagreement with 
the RO's December 1979 decision at some time on or before 
December 13, 1980, his initiation of an appeal of that claim 
would render the claim to be still pending; therefore, the 
date of claim would be April 1979, when he first requested 
compensation for his jaw impairment.  However, while he 
claims that he submitted timely disagreement with that 
decision, his claims file is devoid of any such record.  
There is no evidence of any communication from the veteran, 
or on his behalf, in the one-year period after December 13, 
1979.  Moreover, there is no evidence that anyone submitted a 
notice of disagreement on his behalf; while the American Red 
Cross has indicated that it may have acted on his behalf 
during the time in question, it cannot be inferred from such 
a statement that a timely notice of disagreement with the 
December 1979 rating decision was submitted.

Accordingly, the Board must conclude that the December 1979 
rating decision was not appealed, and that it is a final 
decision; the veteran's claim has not been pending since 
April 1979.  The question that must be answered, therefore, 
is whether the evidence demonstrates that a claim, either 
formal or informal, for compensation for a jaw disability was 
submitted by the veteran subsequent to December 1980 and 
prior to March 28, 1994.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) (Applicable statutory and regulatory 
provisions, fairly construed, require the Board look to all 
communications in a veteran's file that may be interpreted as 
applications for claims, formal and informal, for increased 
benefits).

This question must also be answered in the negative.  At no 
time between December 1980 and March 28, 1994, did the 
veteran file a claim for compensation, for a jaw disability 
either on the basis of service connection or pursuant to 
38 U.S.C. § 1151.  Furthermore, the evidence does not 
demonstrate that there was an informal claim for compensation 
during the period in question.  While the evidence shows that 
he sought treatment from VA for a variety of medical 
problems, including, in September 1982, for jaw impairment, 
the records compiled in accordance with that treatment do not 
show that he indicated intent to seek compensation from VA 
for his jaw disability.  With particular regard to the VA 
treatment accorded him in September 1982, mandibular 
irregularity status post surgery is noted; however, it is not 
indicated on this record that he intended to seek VA 
compensation therefor.  As such, this medical record cannot 
constitute an informal claim for service connection for PTSD.  
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal 
claim must identify the benefit sought).  Neither this record 
nor any other record dated between December 1980 and March 
28, 1994, can be deemed to constitute a claim for the benefit 
ultimately awarded.

As noted above, the appropriate effective date for benefits 
or compensation awarded based on the reopening of a claim is 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  In 
the instant case, the RO has determined that the date of 
receipt of the claim (March 28, 1994) is the appropriate 
effective date.  Notwithstanding the fact that the surgery in 
question was performed by VA in April 1974, at which time 
entitlement to compensation may have arisen, for the reasons 
explained above the Board must conclude that the evidence 
does not demonstrate that a date prior to March 28, 1994, 
which is the later date, can be assigned for the award of 
compensation for mandibular prognathis under 38 U.S.C. 
§ 1151.  The veteran's claim, accordingly, must be denied. 


ORDER

There was no clear and unmistakable error (CUE) in the 
December 1979 rating decision denying entitlement to 
compensation under 38 U.S.C. § 1151 for mandibular 
prognathis.  The appeal of this issue is denied.

Entitlement to an effective date earlier than March 28, 1994, 
for the award of compensation under 38 U.S.C. § 1151 for 
mandibular prognathis is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



